901 So. 2d 1024 (2005)
Jumel FILIAS, Appellant,
v.
STATE of Florida, Appellee.
No. 4D05-356.
District Court of Appeal of Florida, Fourth District.
May 18, 2005.
Jumel Filias, Bonifay, pro se.
*1025 Charles J. Crist, Jr., Attorney General, Tallahassee, and Jeanine M. Germanowicz, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
We reverse the denial of appellant's rule 3.850 motion for an evidentiary hearing on whether counsel was ineffective for failing to object to jury observing appellant in shackles. We affirm on all other grounds.
FARMER, C.J., STONE and KLEIN, JJ., concur.